       Case 3:19-cr-00254-KAD Document 54 Filed 04/07/21 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                         : CRIMINAL NO. 3:19-cr-00254-KAD

                     vs.                          :
                                                  : April 7, 2021
 MICHELLE GSCHLECHT

       EXHIBIT 1 TO DEFENDANT’S MEMORANDUM IN AID OF SENTENCING


       Defendant submits the accompanying letter from Ms. Gschlecht as Exhibit 1 to Defendant’s

Sentencing Memorandum.

                                               Respectfully submitted,

                                               THE DEFENDANT,
                                               Michelle Gschlecht

                                               OFFICE OF THE FEDERAL DEFENDER

Dated: April 7, 2020                           /s/ James P. Maguire
                                               James P. Maguire
                                               Assistant Federal Defender
                                               265 Church Street, Suite 702
                                               New Haven, CT 06510
                                               Phone: (203) 498-4200
                                               Bar No.: ct29355
                                               Email: James_Maguire@fd.org


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 7, 2020, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent to
all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this filing through
the Court’s CM/ECF System.

                                                          /s/ James P. Maguire
                                                          James P. Maguire

                                                      1
Case 3:19-cr-00254-KAD Document 54 Filed 04/07/21 Page 2 of 4




                    EXHIBIT
                             1
Case 3:19-cr-00254-KAD Document 54 Filed 04/07/21 Page 3 of 4
Case 3:19-cr-00254-KAD Document 54 Filed 04/07/21 Page 4 of 4
